

114 HR 5770 IH: Department of Veterans Affairs Dental Insurance Reauthorization Act of 2016
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5770IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Miss Rice of New York introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide a dental insurance plan to veterans and survivors
			 and dependents of veterans.
	
		1.Short title
 This Act may be cited as the Department of Veterans Affairs Dental Insurance Reauthorization Act of 2016.
		2.Dental insurance plan for veterans and survivors and dependents of
			 veterans
			(a)Dental insurance plan
 (1)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by inserting after section 1712B the following new section:
					
						1712C.Dental insurance plan for veterans and survivors and dependents of veterans
 (a)In generalThe Secretary shall establish and administer a dental insurance plan for veterans and survivors and dependents of veterans described in subsection (b).
 (b)Covered veterans and survivors and dependentsThe veterans and survivors and dependents of veterans described in this subsection are as follows: (1)Any veteran who is enrolled in the system of annual patient enrollment under section 1705 of this title.
 (2)Any survivor or dependent of a veteran who is eligible for medical care under section 1781 of this title.
 (c)AdministrationThe Secretary shall contract with a dental insurer to administer the dental insurance plan under this section.
 (d)BenefitsThe dental insurance plan under this section shall provide such benefits for dental care and treatment as the Secretary considers appropriate for the dental insurance plan, including diagnostic services, preventative services, endodontics and other restorative services, surgical services, and emergency services.
 (e)Enrollment(1)Enrollment in the dental insurance plan under this section shall be voluntary. (2)Enrollment in the dental insurance plan shall be for such minimum period as the Secretary shall prescribe for purposes of this section.
 (f)Premiums(1)Premiums for coverage under the dental insurance plan under this section shall be in such amount or amounts as the Secretary shall prescribe to cover all costs associated with carrying out this section.
 (2)The Secretary shall adjust the premiums payable under this section for coverage under the dental insurance plan on an annual basis. Each individual covered by the dental insurance plan at the time of such an adjustment shall be notified of the amount and effective date of such adjustment.
 (3)Each individual covered by the dental insurance plan shall pay the entire premium for coverage under the dental insurance plan, in addition to the full cost of any copayments.
 (g)Voluntary disenrollment(1)With respect to enrollment in the dental insurance plan under this section, the Secretary shall— (A)permit the voluntary disenrollment of an individual in the dental insurance plan if the disenrollment occurs during the 30-day period beginning on the date of the enrollment of the individual in the dental insurance plan; and
 (B)permit the voluntary disenrollment of an individual in the dental insurance plan for such circumstances as the Secretary shall prescribe for purposes of this subsection, but only to the extent such disenrollment does not jeopardize the fiscal integrity of the dental insurance plan.
 (2)The circumstances prescribed under paragraph (1)(B) shall include the following: (A)If an individual enrolled in the dental insurance plan relocates to a location outside the jurisdiction of the dental insurance plan that prevents use of the benefits under the dental insurance plan.
 (B)If an individual enrolled in the dental insurance plan is prevented by a serious medical condition from being able to obtain benefits under the dental insurance plan.
 (C)Such other circumstances as the Secretary shall prescribe for purposes of this subsection. (3)The Secretary shall establish procedures for determinations on the permissibility of voluntary disenrollments under paragraph (1)(B). Such procedures shall ensure timely determinations on the permissibility of such disenrollments.
 (h)Relationship to dental care provided by SecretaryNothing in this section shall affect the responsibility of the Secretary to provide dental care under section 1712 of this title, and the participation of an individual in the dental insurance plan under this section shall not affect the entitlement of the individual to outpatient dental services and treatment, and related dental appliances, under such section 1712.
 (i)RegulationsThe dental insurance plan under this section shall be administered under such regulations as the Secretary shall prescribe.
 (j)TerminationThis section terminates on December 31, 2021.. (2)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1712B the following new item:
					1712C. Dental insurance plan for veterans and survivors and dependents of veterans..
				(b)Conforming repeal
 (1)In generalSection 510 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1712 note) is repealed.
 (2)Clerical amendmentThe table of contents for the Caregivers and Veterans Omnibus Health Services Act of 2010 is amended by striking the item relating to section 510.
				